Exhibit 10.1

THIRD AMENDED RESTRICTED STOCK GRANT AGREEMENT

THIS THIRD AMENDED RESTRICTED STOCK GRANT AGREEMENT (the "Third Amended
Agreement") is made as of this 16th day of January 2007, between RASER
TECHNOLOGIES, INC. ("Company") and TIMOTHY FEHR, ("Employee").

RECITALS

WHEREAS, Company and Employee entered into a certain Second Amended Restricted
Stock Grant Agreement (the "Agreement") on February 1, 2006, that the parties
now desire to mutually amend as set forth below;

NOW, THEREFORE, in view of the foregoing recitals which are incorporated as a
part of this Third Amended Agreement, and in consideration of the terms and
conditions of this Third Amended Agreement, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

1. The shares that would have vested per Schedule A of the Agreement will be
delivered according to Exhibit 1 of this Third Amended Agreement. If Employee is
terminated for any reason other than for cause, the Employee shall receive a
prorated number of shares as set forth in Schedule A of the Agreement per month
for every full month Employee has been employed by Company. Any partial months
worked shall be deemed as not worked for the purposes of calculating any pro
rata distribution of shares to employee. Employee shall not be compensated for a
prorated amount of shares for months worked if Employee is terminated for cause.

2. All other provisions of the Agreement shall remain in full force and effect.
To the extent any provisions of the Agreement conflict with the provisions of
this Third Amended Agreement, this Third Amended Agreement shall govern.

 

IN WITNESS WHEREOF, Company and Employee have executed this Third Amended
Agreement effective as of the date first set forth above.

COMPANY: EMPLOYEE:

RASER TECHNOLOGIES, INC.

 

 

By By ____

Its: Timothy Fehr

 

 

 

 

 



 

Exhibit 1



1

2

Vesting Dates

New Vesting Schedule for 100,000 Deferred Shares

New Share Delivery Schedule for 150,000 Shares

Wednesday,September22,2006

6,250



Thursday,August03,2006

3,000



Tuesday,August08,2006

3,000



Friday,August11,2006

3,000



Wednesday,August16,2006

3,000



Monday,August21,2006

3,000



Thursday,August24,2006

3,000



Tuesday,August29,2006

3,000



Friday,September01,2006

3,000



Wednesday,September06,2006

3,000



Monday,September11,2006

3,000



Thursday,September14,2006

3,000



Tuesday,September19,2006

3,000



Friday,September22,2006

3,000



Wednesday,September27,2006

3,000



Monday,October02,2006

3,000



Thursday,October05,2006

3,000



Tuesday,October10,2006

3,000



Friday,October13,2006

3,000



Wednesday,October18,2006

3,000



Monday,October23,2006

3,000



Thursday,October26,2006

3,000



Tuesday,October31,2006

3,000



Friday,November03,2006

3,000



Wednesday,November08,2006

3,000



Monday,November13,2006

3,000



Thursday,November16,2006

3,000



Tuesday,November21,2006

3,000



Wednesday,November29,2006

3,000



Monday,December04,2006

3,000



Thursday,December07,2006

3,750



Tuesday,December12,2006

3,000



Tuesday,July03,2007



5,000

Thursday,July05,2007



5,000

Monday,July09,2007



5,000

Wednesday,July11,2007



5,000

Friday,July13,2007



5,000

Tuesday,July17,2007



5,000

Thursday,July19,2007



5,000

Monday,July23,2007



5,000

Wednesday,July25,2007



5,000

Friday,July27,2007



5,000

Tuesday,July31,2007



5,000

Thursday,August02,2007



5,000

Monday,August06,2007



5,000

Wednesday,August08,2007



5,000

Friday,August10,2007



5,000

Tuesday,August14,2007



5,000

Thursday,August16,2007



5,000

Monday,August20,2007



5,000

Wednesday,August22,2007



5,000

Friday,August24,2007



5,000

Tuesday,August28,2007



5,000

Thursday,August30,2007



5,000

Tuesday,September04,2007



5,000

Wednesday,September05,2007



5,000

Friday,September07,2007



5,000

Tuesday,September11,2007



5,000

Thursday,September13,2007



5,000

Monday,September17,2007



5,000

Wednesday,September19,2007



5,000

Friday,September21,2007



5,000



100,000

150,000



 